Title: From George Washington to Bryan Fairfax, 3 January 1796
From: Washington, George
To: Fairfax, Bryan


          
            Dear Sir,
            Philadelphia 3d Jany 1796
          
          Your favor of the 16th Ulto came safe, but not in the time which might have been expected from the date of it.
          Mr Davie’s letter is herewith returned. I do not know that more could have been done, than you have attempted to do; but it is exceedingly to be regretted, that villainy—chicanery—and every species of delay, should bring justice in such jeopardy, if it is not, intirely defeated by them. I shall hope however, that as long as there remains a tolerable chance of coming at it, that the suit will be prosecuted: and that Colo. Simms and whoever else is employed therein, will exert themselves to the utmost.
          I am of opinion that good policy dictates the propriety of assuring them a handsome fee, or rather a certain percentage if they succeed; nothing if they do not. Trifling fees are thrown away upon Lawyers of any eminence for they excite no exertion and it cannot be expected that in a case which is in a manner desperate and without any appropriate funds, that large fees can be paid from our private purses. My advances to Mrs Savage in her life, during the days of her distress, was pretty considerable, and the Clerks and Sheriffs fees are continually adding to it—Yours I am persuaded are equal thereto, and together, shew the expediency of a vigorous effort; which I see no others means of making than the one I have suggested.
          My respects, and the compliments of the season, in which Mrs Washington joins me, are offered to Mrs Fairfax and yourself—And with sincere esteem and regard I am—Dear Sir Your Most Obedt & Affe Serv.
          
            Go: Washington
          
        